Pursuant to our order in Cleveland Bar Assn. v. Jones (1993), 68 Ohio St.3d 89, 623 N.E.2d 1181, respondent, Willie K. Jones of Cleveland, Ohio, Attorney Registration No. 0031440, was suspended from the practice of law in Ohio for one year due to professional misconduct; however, the imposition of this suspension was stayed on various conditions to be met within three months. Relator, the Cleveland Bar Association, has advised us that respondent has been unable to comply with these conditions and has agreed to revocation of the stay and imposition of the suspension for the rest of the one-year period. Accordingly, the stay of respondent’s suspension is hereby revoked, and respondent is suspended from the practice of law in Ohio for the time remaining in the one-year suspension. Furthermore, respondent’s reinstatement to the practice of law is hereby made subject to his compliance with the conditions previously ordered.

Judgment accordingly.

Moyer, C.J., AW. Sweeney, Wright, Résnick and F.E. Sweeney, JJ., concur.
Douglas and Pfeifer, JJ., dissent.